Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: on line 2 of claim 11, planes: should be “plane.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Etschmaier et al. (EP 3 474 152 A1, cited by the applicant).
Regarding claim 1, Etschmaier et al. teach an apparatus (e.g., as shown in fig. 1) comprising: a substrate (150); a light emitter (30) mounted on the substrate; and a light receiver (20), including a light sensitive region (20), mounted on the substrate; wherein the substrate includes one or more light blocking vias (90, 91) arranged to prevent at least some light produced by the light emitter from traveling through the substrate and thereby generating optical cross-talk in the light receiver (as shown in fig. 1; see also para. 0024 and 0039).  
Regarding claim 3, Etschmaier et al. teach that the substrate further includes one or more electrically conductive vias that provide electrical functionality (see para. 0039).  
Regarding claim 9, Etschmaier et al. teach that the light emitter includes at least one of a LED, a laser diode, a VCSEL or an edge emitting laser (see VCSEL in para. 0033, which is also a kind of edge emitting laser, a kind of laser diode, and a kind of LED), and the light sensitive region includes at least one of a photodiode or an array of spatially distributed light sensitive elements (see para. 0008).  
Regarding claim 10, Etschmaier et al. teach that the substrate includes a plurality of light blocking vias (90, 91) arranged to prevent at least some light produced by the light emitter from traveling through the substrate so as to generate optical cross-talk in the light receiver (as shown in fig. 1).  
Regarding claim 11, Etschmaier et al. teach that the apparatus includes a light- blocking plane (60) on at least one of a top or bottom of the substrate (as shown in fig. 1; see para. 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Etschmaier et al. (EP 3 474 152 A1, cited by the applicant).
Regarding claim 2, Etschmaier et al. teach the apparatus of claim 1, as discussed above, but fail to teach that at least one of the one or more light blocking vias does not serve an electrical function.  However,  persons having ordinary skill in the art would have had the vias not perform electrical functions when those kinds of connections are not needed since leaving out commonly known connections is well within the skill in the art and would have allowed for less expensive TVS’s for light blocking without electrical connections that are not needed so as to tailor the apparatus for particular purposes.
Regarding claim 4, Etschmaier et al. teach the apparatus of claim 1, as discussed above, but fail to teach that the substrate comprises a printed circuit board.  However, the use of PCB’s as substrates for electrical devices is old in the art.  Persons having ordinary skill in the art would have incorporated such boards based on cost and availability of other substrate materials.
Regarding claim 5, Etschmaier et al. teach the apparatus of claim 1, as discussed above, but fail to teach that the one or more light blocking vias comprise copper.  However, the use of copper for electrical connecting vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated copper based on cost and availability of other suitable materials.
Regarding claim 6, Etschmaier et al. teach the apparatus of claim 1, as discussed above, but fail to teach that the one or more light blocking vias are through-hole, plated vias.  However, the use of plated materials (e.g., such as copper discussed above for claim 5) for forming vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated plated vias based on cost and availability of other suitable materials.
Regarding claims 7 and 8, Etschmaier et al. teach the apparatus of claim 1, as discussed above, but fail to teach that the one or more light blocking vias are blind vias or buried vias.  However, both blind via and buried vias as notoriously old in the art.  Persons having ordinary skill in the art would have chosen from among these kinds of vias based on cost and availability of the alternative kinds of vias.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Etschmaier et al. (EP 3 474 152 A1, cited by the applicant) in view of Sallin et al. (US 2018/0175095 A1).
	Regarding claim 12, Etschmaier et al. teach a method comprising forming an optical package design (as shown in fig. 1) that includes a light emitter (30) and a light receiver (20) mounted on a substrate (150), d forming at least one light blocking via (90, 91) in the substrate wherein the at least one light blocking via is arranged to prevent at least some light produced by the light emitter from traveling through the substrate and thereby generating optical cross-talk in the light receiver when the light emitter and the light receiver are mounted on the substrate (see para. 0024 and 0039). 
	Etschmaier et al. fail to teach performing a computer simulation with respect to the optical package and wherein the computer simulation identifies one or more paths through the substrate along which some light produced by the light emitter is likely to travel and be incident on the light receiver.
Sallin et al. teach a similar optical package and further teach that it is known in the prior art to us computer simulation to design electrical and optical apparatus (see para. 0226).
	Persons having ordinary skill in the art would have performed a computer simulation with respect to the optical package of Etschmaier et al.  and wherein the computer simulation identifies one or more paths through the substrate along which some light produced by the light emitter is likely to travel and be incident on the light receiver because Sallin et al. teach that performing such simulations is useful in designing and analyzing such apparatus (see para. 0226).
	Regarding claim 13, Etschmaier et al. and Sallin et al. fail to teach forming at least one light blocking via in the substrate includes forming a hole in the substrate and plating the hole with copper.  However, the use of copper for electrical connecting vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated copper based on cost and availability of other suitable materials.  Also, the use of plated materials (e.g., such as copper discussed above) for forming vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated plated vias based on cost and availability of other suitable materials.
Regarding claim 14, Etschmaier et al. and Sallin et al. teach the apparatus of claim 12, as discussed above, but fail to teach that the substrate comprises a printed circuit board.  However, the use of PCB’s as substrates for electrical devices is old in the art.  Persons having ordinary skill in the art would have incorporated such boards based on cost and availability of other substrate materials.
Regarding claim 15, Etschmaier et al. and Sallin et al. teach the apparatus of claim 12, as discussed above, but fail to teach that at least one of the one or more light blocking vias does not serve an electrical function.  However, persons having ordinary skill in the art would have had the vias not perform electrical functions when those kinds of connections are not needed since leaving out commonly known connections is well within the skill in the art and would have allowed for less expensive TVS’s for light blocking without electrical connections that are not needed so as to tailor the apparatus for particular purposes.
	Regarding claim 16, Etschmaier et al. and Salllin et al. fail that the at least one light blocking via comprises copper.  However, the use of copper for electrical connecting vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated copper based on cost and availability of other suitable materials.
	Regarding claim 17, Etschmaier et al. and Salllin et al. fail to teach that the at least one light blocking via includes a through-hole, plated via.  However, use of plated materials (e.g., such as copper discussed above regarding claim 16) for forming vias is notoriously old in the art.  Persons having ordinary skill in the art would have incorporated plated vias based on cost and availability of other suitable materials.
	Regarding claims 18 and 19, Etschmaier et al. and Sallin et al. teach the apparatus of claim 12, as discussed above, but fail to teach that the one or more light blocking vias are blind vias or buried vias.  However, both blind via and buried vias as notoriously old in the art.  Persons having ordinary skill in the art would have chosen from among these kinds of vias based on cost and availability of the alternative kinds of vias.
	Regarding claim 20, Etschmaier et al. and Sallin et al. teach forming a plurality of light blocking vias (90, 91) in the substrate wherein the light blocking vias are arranged to prevent at least some light produced by the light emitter from traveling through the substrate and thereby generating optical cross-talk in the light receiver when the light emitter and the light receiver are mounted on the substrate (see para. 0024 and 0039).  
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose apparatus and methods of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878